DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 and 11/17/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: configured to direct in claim 3; configured to distort in claim 4; configured to be in claim 6; configured to totally in claim 9; configured to form in claim 10; configured to direct in claim 16; configured to provide in claim 16.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4 and 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the abbreviation “IIN” fails to distinctly claim the limitation.  The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. See MPEP 2173.  In this case the abbreviation does not clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter.  In light of the specification the examiner would suggest and for purposes of examination use “[[IIN]]” input image node.  It is also suggested that  claim 1 be amended to change first instance of “INN” to “input image node (INN)”
Claims 2-4 and 6-21 are further rejected due to dependency on claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popovich (WO 2017060665).
	Regarding claim 1, Popovich discloses (Fig 1, Page 5, lines 4-14) a waveguide display (100) comprising: an input image node (IIN, 103) providing image modulated light in a first field of view (FOV) portion light and a second FOV portion light (Page 16, Par 2, line 3, waveguide 104 comprise two grating layers 104A,104B); a waveguide (100) supporting: an input grating (Fig 1, 105A, 105B) for coupling the first FOV portion light from the IIN (Fig 1, light from 1003 to pupil expander 106B) into a first set of total internal reflection (TIR) paths and coupling the second FOV portion light from the IIN (IIN, 103) into a second set of TIR paths (Fig 1 shows input grating of each grating layer couples a portion of the light into a TIR path in the waveguide once such path being represented by the rays 1004-1005); and an output grating (Fig 1, 107A, 107B) multiplexing first and second gratings (Fig 1 shows input grating of each grating layer couples a portion of the light into a TIR path in the waveguide) for coupling the first FOV portion light in the first set of TIR paths (1004) and the second FOV portion light in the second set of TIR paths (1005) out of the waveguide (100) into an exit pupil (108) while providing a beam expansion (1006,1007).
	Regarding claim 2, Popovich discloses wherein the input image node (INN) is coupled to the waveguide by an opto-mechanical interface that allows the waveguide to be mechanically disconnected from the input image node (Page 35, lines 12-14, an opto-mechanical interface that allows the waveguide to be retracted).
	Regarding claim 3, Popovich discloses wherein the waveguide is configured to direct light received from the input image node towards a vehicular windshield (Page 37, line 4-6, windshield heads up display for road vehicles). 
	Regarding claim 16, Popovich discloses further comprising a first fold grating configured to direct the first FOV portion light into the first set of TIR paths to the output grating and a second fold grating configured to direct the second FOV portion light in the second set of TIR paths to the output grating (page 5, lines 4-14 describes an input coupler receives collimated first wavelength light from an INN causes the light to travel within the first waveguide via total internal reflection between the first surface and the second surface to the fold grating), wherein the first fold grating and the second fold grating are each configured to provide a pupil expansion orthogonal (Fig 1 shows the beam orthogonal with respect to each layer of 104) to the beam expansion provided by the output grating (Fig 1, page 5, lines 4-14 describes the output grating provides pupil expansion in a second direction different than the first direction and causes the light to exit the first waveguide from the first surface or the second surface).
Regarding claim 17, Popovich discloses wherein at least one of the input grating, the first fold grating, the second fold grating, or the output grating comprises a rolled K-vector grating (page 5, lines 4-14, describes at least one of the input coupler, fold grating, and output grating is a rolled k-vector grating).
Regarding claim 18, Popovich discloses wherein the input image node comprises a light source (page 5, lines 15-16 describes the input image node comprises a light source).
Regarding claim 19, Popovich discloses wherein the input image node further comprises a microdisplay panel (page 5, lines 15-16 describes the input image node comprises a light source, a microdisplay for displaying image pixels and collimation optics).
Regarding Claim 20, Popovich discloses further comprising an eye tracker (page 6, line 7 describes the optical display includes an eye tracker).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Popovich (WO 2017060665) in view of Moss (4790613).
Regarding claim 4, Popovich discloses the invention as described in claim 3 but does not teach wherein the waveguide is configured to distort the light exiting the waveguide such that the distorted light compensates for the curvature of the vehicular windshield. However, in a similar endeavor, Moss teaches (Col 5, lines 42-49) wherein the waveguide (holographic layer 80) is configured to distort the light exiting the waveguide (80) such that the distorted light compensates for the curvature (Fig 5, window member 84) of the vehicular windshield (Col 5, lines 42-49 describes layer 80 can be arranged to assume the envelope of the window member before the development of holographic interference fringes). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Popovich with the waveguide of Moss to compensate and neutralize distortion within a system that includes a curved windshield (Moss, Col 5, line 42-49).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Popovich (WO 2017060665) in view of Popovich 999 (WO 2017162999).
Regarding claim 6, Popovich discloses the invention as described in claim 1 but does not teach wherein the input grating and the output grating are configured to be in inverse reciprocal relationship for each FOV portion light. However, Popovich 999’ teaches wherein the input grating and the output grating are configured to be in inverse reciprocal relationship for each FOV portion light (Fig 14, Page 24, lines 1-12, light enters input grating and exits output grating on same surface/side).  It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Popovich with input and output gratings of Popovich 999’ to enable a views in such devices as VR googles, HUDS, and the like (Popovich 999’, Page 3, lines 9-14).

Claim(s) 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Popovich (WO 2017060665) in view of Heinrich (20130235331).
Regarding claim 7, Popovich discloses the invention as described in claim 1 but does not teach wherein the input image node comprises a transparent prism for coupling light into the waveguide. However, Heinrich teaches wherein the input image node comprises a transparent prism ([0059], transparent prism) for coupling light into the waveguide ([0059], prism 454 and combinations thereof). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Popovich with the prism of Heinrich to achieve various desired image combinations (Heinrich, [0059]).
Regarding claim 8, Popovich discloses a first surface for coupling light from the input image node (IIN, 103) “…”, a second surface for coupling light out “….” towards the waveguide, a third surface for providing an internal reflection, and a fourth surface opposing the third surface (Page 5, lines 4-14, first waveguide comprising a first surface and a second surface, an input coupler, a fold grating, and an output gating. The input coupler receives collimated first wavelength from an INN and cause light to travel within the first waveguide via TIR between the first surface and the second surface to the fold grating. The fold grating provides pupil expansion in a first direction directs the light to the output grating via TIR between the first surface and the second surface. The output grating provides pupil expansion in a second direction different than the first direction and causes the light to exit the waveguide from the first or second surface) but does not disclose a transparent prism. However, Heinrich teaches a transparent prism ([0059], transparent prism).  It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Popovich with the prism of Heinrich to achieve various desired image combinations (Heinrich, [0059]).
Regarding claim 9, Popovich in view of Heinrich discloses the invention as described in claim 8 and Popovich further teaches wherein the third surface is configured to totally internally reflect the light (Page 5, lines 4-14, The output grating provides pupil expansion in a second direction different than the first direction and causes the light to exit the waveguide from the first or second surface), wherein the third and fourth surfaces provide a window for viewing an external scene (Page 37, lines 4-6, dual expansion waveguide display may be integrated within a window for a windscreen integrated HUD for vehicles). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Popovich with the prism of Heinrich to achieve various desired image combinations (Heinrich, [0059]).

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Popovich (WO 2017060665) in view of Bohn (20140327970).
Regarding claim 10, Popovich discloses the invention as described in claim 1 but does not teach further comprising a second waveguide, wherein the two waveguides are configured to form a binocular waveguide display. However, Bohn teaches further comprising a second waveguide (108), wherein the two waveguides (102, 108) are configured to form a binocular waveguide display ([0012], Fig 1, binocular head mounted display 100). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Popovich with the binocular display of Bohn for the purpose of providing precise alignment of complementary images presented to a user (Bohn, [0014]).

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Popovich (WO 2017060665) in view of Brown (20140140653).
Regarding claim 11, Popovich discloses the invention as described in claim 1 but does not teach wherein the input and output gratings are formed of a mixture of monomer and liquid crystal. However, Brown teaches wherein the input and output gratings ([0178], Fig 36, DIGI-O, HBE-I), are formed of a mixture of monomer and liquid crystal ([0056], two waveguide components HBE-O and DIGI-I are combined into a single waveguide component labelled HBE-O/DIGI-I that performs the dual functions of beams expansion and beam turning). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Popovich with the waveguide components of Brown for the purpose of reducing the need to exit and then re-enter the waveguide (Brown, [0178]).

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Popovich (WO 2017060665) in view of Woltman (20170131546).
Regarding claim 12, Popovich discloses the invention as described in claim 1 but does not teach wherein at least one of the input grating or the output grating is formed as a surface relief grating. However, Woltman teaches wherein at least one of the input grating (112) or the output grating (output-coupler 116) is formed as a surface relief grating ([0090], 112 and 116 are both LCP based SRGs). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Popovich with the surface relief gratings of Woltman for the purpose increasing the optical efficiency of a waveguide (Woltman, [0090]).
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Popovich (WO 2017060665) in view of Carter (4900137).
Regarding claim 13, Popovich discloses the invention as described in claim 1 but does not teach wherein at least one of the input grating or the output grating is overlapped by a half wave coating. However, Carter teaches wherein at least one of the input grating or the output grating is overlapped by a half wave coating (Col 2, line 32-35, a half wave coating of Si                        
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                     on top of the outermost Ti                        
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                     layer).  It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Popovich with the layers of Carters to provide protection from the environment (Carter, Col 2, line 35-37).
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Popovich (WO 2017060665) in view of Freeman (20070159673).
Regarding claim 14, Popovich discloses the invention as described in claim 1 but does not teach further comprising a quarter wave coating applied to at least one of the input grating or the output grating for compensating for polarization rotation within the waveguide. However, Freeman teaches a quarter wave coating ([0083], achromatic quarter-wave retarder) applied to at least one of the input grating or the output grating for compensating for polarization rotation within the waveguide (Fig 7, [0083], output reflectors 112 are configured to preferentially partially reflect rays having a polarization). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Popovich with the image guiding substrate of Freeman to improve design freedom within a system (Freeman, [0082]).
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Popovich (WO 2017060665) in view of Popovich 762 (20150289762).
Regarding claim 15, Popovich discloses the invention as described in claim 1 but does not teach wherein the input grating and the output grating are formed in a single layer. However, Popovich 762 teaches wherein the input grating and the output grating (Fig 18, [0132], interspersed elements 53,154) are formed in a single layer ([0139], Fig 18, imaging grating comprises a single layer two dimensional SBG array). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Popovich with the input/output gratings of Popovich 762 to optimize images detected by the surface of the eye (Popovich 762, [0132]).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, with respect to dependent claim 21, the prior art of Popovich taken either singly or in combination with any other prior art fails to suggest such a waveguide display including the specific arrangement: ”wherein the input grating multiplexes a first grating for coupling the first FOV portion light from the input image node into the first set of TIR paths and a second grating for coupling the second FOV portion light from the input image node into the second set of TIR paths”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saenger Nayver (20160370586), Saarikko (20160231568), Levola (20160231569), Robbins (20160077338), and Popovich (20150289762) are waveguide display systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872     


/RICKY L MACK/Supervisory Patent Examiner, Art Unit 2872